DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 9/08/2021.
Claims 8-9 and 20-22 have been amended and are hereby entered.
Claims 8-22 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority
The ADS filed on 4/02/2018 claims 371 benefit of PCT/JP2016/079287 (filed 10/03/2016) and foreign priority to JP 2015208601 (filed 10/23/2015).  As JP 2015208601 supports all claims as presently drafted, all claims are given an effective filling date of 10/23/2015.
Response to Applicant’s Arguments
Objections
The present amendment to the specification obviates the previous objection thereto; therefore, it is withdrawn.
Claim Rejections – 35 USC § 112
The present amendments to the specification and claims obviate the previous 112(a) rejections; therefore, they are withdrawn.  

Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant makes various arguments that the previously cited Paragraphs 0070 and 0101 of the Reynolds reference “do not teach or suggest ‘at least one processor configured to: specify second coded information corresponding to an object-attached radio communication tag, on the basis of the object location information of object-attached radio communication tags and the operator location information of the operator's radio communication tag when the first coded information for the target object was acquired by the scanner’ and ‘associate the first coded information for the target object with the second coded information as association information,’ as recited in claim 8” (Applicant’s emphasis).  Reynolds, however, is not cited in isolation against these limitations, nor indeed against any previously or presently claimed limitation in isolation.  Rather, Reynolds was cited as modifying the Beucher and Lauka references, and is solely cited as disclosing the timing for the associating of disparate pieces of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Applicant also argues that “the rationale that it ‘would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the association timing of Reynolds with the warehouse managing system of Beucher and Lauka because Reynolds teaches to do so’ fails to establish adequate motivation to combine the prior art elements.”  This argument, presented absent any reasoning or analysis, amounts to no more than a conclusory statement and, therefore, an improper argument.  Further, Examiner disagrees.  The rationale used, quoted incompletely in Applicant’s argument, comports with the exemplary rationales articulated in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “at least one radio communication unit configured to…” from Claims 8, 20, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 14-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher et al (PGPub 20070282482) (hereafter, “Beucher”) in view of Lauka et al (US 9,305,283) (hereafter, “Lauka”), PGPub 20080143531 (Murrah et al), and Reynolds et al (PGPub 20140209676) (hereafter, “Reynolds”).  
Regarding Claims 8, 20, and 21, Beucher discloses the following limitations:
a scanner configured to acquire first coded information contained in a recognition code attached to a target object out of a plurality of objects, a recognition code being attached to each of the plurality of objects (¶ 0031-0034, 0081; locator receivers 19 corresponds to the transceiver, active location tag collocated with worker corresponds to the operator's radio communication tag, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag);
at least one radio communication unit configured to communicate with object-attached radio communication tags respectively attached to each of the plurality of objects and automatically acquire object location information of each of object-attached radio communication tags respectively (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 
at least one radio communication unit configured to communicate with an operator's radio communication tag attached to an operator and automatically acquire operator location information of the operator's radio communication tag (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 corresponds to the radio communication unit, active location tag collocated with worker corresponds to the operator's radio communication tag).  
Beucher does not explicitly disclose but Lauka does disclose the following limitations:
A non-transitory computer-readable medium storing a program executable by a computer of a warehousing and shipping management system (Column 13, lines 18-43); and 
store the association information in a memory (Column 15, lines 45-58; Associating the identified barcode and the identified RFID number may include storing the RFID number and the barcode in a database).  
Beucher and Lauka do not explicitly disclose but Murrah does disclose at least one processor configured to specify second coded information corresponding to an object-attached radio communication tag, on the basis of the object location information of object-attached radio communication tags and the operator location information of the operator's radio communication tag (Abstract; ¶ 0011-0012, 0032, 0077; Fig. 14; tag-related data may be generated based on a proximity of person with an RFID tag to an item with another RFID tag).  Beucher, Lauka, and Murrah do not explicitly disclose but Reynolds does disclose doing so when 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons its useful in Lauka – namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Column 1, line 60 through Column 2, line 13).  Moreover, this is merely a combination of old elements. In the combination, no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the tag location analysis techniques of Murrah with the warehouse managing system of Beucher and Lauka because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Murrah are applicable to the base device (Beucher and Lauka), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the association timing of Reynolds with the warehouse managing system of Beucher, Lauka, and Murrah because Reynolds teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0021-0022, the invention of 
Regarding Claim 9, Beucher in view of Lauka, Murrah, and Reynolds discloses the limitations of Claim 8.  Beucher further teaches the second coded information corresponding to the object--attached radio communication tag located nearest to a location of the operator's radio communication tag acquired by the radio communication unit when the first coded information for the target object was acquired by the scanner (¶ 0081-0082).  Beucher does not explicitly teach the associating; however, this is taught by Lauka (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons its useful in Lauka-namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Column 1, line 60 through Column 2, line 13). Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  The motivation to combine Reynolds with Beucher and Lauka remains the same as for Claim 8.
Claims 14-15, Beucher in view of Lauka, Murrah, and Reynolds discloses the limitations of Claims 8 and 9.  Beucher further teaches wherein the at least one processor is configured to determine a work status using the object location information of ead1 of the object-attached radio communication tags and the operator location information of Hie operator's radio communication tag. (¶ 0050-0052, 0055).  The motivation to combine remains the same as for Claim 8.
Regarding Claim 22, Beucher in view of Lauka, Murrah, and Reynolds discloses the limitations of Claim 8.  Beucher further teaches wherein the at least one radio communication unit acquires the object location information of each of the object-attached radio communication tags on the basis of communication with the object- attached radio communication tags and the operator location information of the operator's radio communication tag on the basis of communication with the operator's radio communication tag (¶ 0031-0034).  The motivation to combine remains the same as for Claim 8.
Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, and Araki (JP 2007254040, citations based on the translation provided with the Office Action dated 1/27/2020) (hereafter, “Araki”).  
Regarding Claims 10-11, Beucher in view of Lauka, Murrah, and Reynolds discloses the limitations of Claims 8 and 9.  Beucher further teaches the warehousing and shipping management system further comprises a transmitter, the object-attached radio communication tag corresponding to the second coded information, the first coded information by the processor (¶ 0027, 0031-0034, 0081).   Beucher does not explicitly disclose the associating; however, this is taught by Lauka (Column 1, line 60 through Column 2, line 13; Column 15, lines 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons it's useful in Lauka-namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Col.2 lines 1-13). Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons its useful in Araki -namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki:  ¶ 0033). Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the 
Regarding Claims 16-17, Beucher in view of Lauka, Murrah, Reynolds, and Araki discloses the limitations of Claims 10 and 11.  These claims are disclosed in the same way as Claims 14 and 15 above.  
	Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Araki, and Solomon (PGPub 20110153614) (hereafter, “Solomon”).  
	Regarding Claims 12-13 and 18-19, Beucher in view of Lauka, Murrah, Reynolds, and Araki discloses the limitations of Claims 10 and 11, and Beucher in view of Lauka, Murrah, Reynolds, Araki, and Solomon discloses the limitations of Claims 12 and 13.  Beucher further teaches the operator's radio communication tag, a specific object-attached radio communication tag in at least one of a warehousing operation or a shipping operation (¶ 0031-0034).  Beucher does not explicitly disclose within a predetermined distance; however, this is taught by Solomon (¶ 0236 0242-0243; All items within range of the radio frequency transmitter in the universal remote 228 are immediately identified and thereafter tracked; The user may also customize the "forget me not mode. Such as which items are monitored and the maximum distance between the universal remote 228 and the item before the universal remote 228 activates a notification warning to the user. Of course, the user may customize the distance the item may be taken before the universal remote 228 activates some visual or audio alarm).  Beucher does not disclose transmits the operation instruction signal for operating the light; however, this is taught by Araki (¶ 0010, 0033, 0043, 0045; the light emitting unit 25 is, 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the predetermined distance feature for the same reasons it’s useful in Solomon-namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work.  And accuracy can be achieved (Araki:  ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons it's useful in Araki namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki: ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  
Regarding Claims 18-19, Beucher in view of Lauka, Murrah, Reynolds, Araki, and Solomon discloses the limitations of Claims 12 and 13.  These claims are disclosed in the same way as Claims 14-17 above.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20090327102 – “System and Method for Providing Real Time Asset Visibility,”  Maniar et al, disclosing a system for identifying and associating various tags based on their proximity to one another
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628